                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SPEEDTRACK, INC,                                    Case No. 4:09-cv-04479-JSW

                                   7                    Plaintiff,

                                   8             v.
                                                                                             CLAIM CONSTRUCTION ORDER
                                   9     AMAZON.COM, INC., et al.,
                                                                                             Re: Dkt. Nos. 359, 362, 363
                                  10                    Defendants.

                                  11

                                  12          The Court has been presented with a technology tutorial and briefing leading up to a
Northern District of California
 United States District Court




                                  13   hearing pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996). This Order
                                  14   construes the disputed claim terms selected by the parties, which appear in the patent at issue in
                                  15   this case, United States Patent No. 5,544,360 (“the ’360 Patent”), entitled “Method for Accessing
                                  16   Computer Files and Data, Using Linked Categories Assigned to Each Data File Record on Entry
                                  17   of the Data File Record.”
                                  18                                            BACKGROUND
                                  19          The ’360 Patent
                                  20          Plaintiff SpeedTrack, Inc. (“SpeedTrack”) contends that Defendants Amazon.com, Inc. et
                                  21   al. (“Defendants”) infringe its patent. The ’360 Patent is directed to a system and method for
                                  22   accessing computer files according to user-defined criteria. (’360 Patent, Abstract.) According
                                  23   the ’360 Patent, “a typical computer system organizes data into files (analogous to papers in a
                                  24   paper filing system) and directories (analogous to the folders and hanging files).” (Id., 1:38-41.)
                                  25   To store and retrieve files, traditional prior art systems implemented a “hierarchical filing
                                  26   structure.” (Id., 1:28-31.) In such systems, directories are organized into “an upside-down tree”
                                  27   where a root directory contains “a number of subdirectories,” and the subdirectories “contain other
                                  28
                                                                                         1
                                   1   subdirectories and files.” (Id., 1:44-54.) One problem with hierarchical file systems is that “[i]t

                                   2   becomes more difficult for the user to decide where to store a particular file” because “a document

                                   3   may logically belong within many different folders.” (Id., 2:12-23.) To solve this problem, the

                                   4   ’360 Patent proposes the use of logical “hybrid folders,” which “contain those files whose content

                                   5   overlaps more than one physical directory.” (Id., 2:40-42.)

                                   6          The invention of the ’360 Patent uses three components: (1) a “category description table”

                                   7   that contains “a plurality of category descriptions,” (2) a “file information directory” that contains

                                   8   entries “corresponding to a file on the data storage system” each of which has an associated “set of

                                   9   category descriptions,” and (3) a “search filter” defined by a user that comprises a set of category

                                  10   descriptions and an optional operator term. (Id., claims 1, 22.) The search filter implements a

                                  11   “guarantee” that there is “at least one entry in the file information directory having a set of

                                  12   category descriptions matching the set of category descriptions of the search filter.” (Id.) This
Northern District of California
 United States District Court




                                  13   guarantee is achieved because “[a]ll category descriptions are disabled which, if added to the

                                  14   search filter defined by the user, would result in no matching files.” (Id., 12:21-24.)

                                  15          Prior Claim Constructions
                                  16          The ’360 Patent has previously been construed by Judge Hamilton in this District in

                                  17   Speedtrack, Inc. v. Wal-Mart Stores, Inc., No. C 06-7336 PJH, 2008 WL 2491701 (N.D. Cal. June

                                  18   19, 2008). The Court notes the following Wal-Mart constructions:

                                  19
                                                             Term                                        Wal-Mart Construction
                                  20                 “category description”                      information that includes a name that is
                                                                                               descriptive of something about a stored file
                                  21
                                                  “category description table”                  at least one list or array, configured in any
                                  22                                                          desired manner, or taking any form, containing
                                                                                                     a plurality of category descriptions
                                  23

                                  24              “file information directory”                      a directory comprising information
                                                                                                     corresponding to at least one file
                                  25
                                              “having no predefined hierarchical              The category descriptions have no predefined
                                  26                    relationship”                            hierarchical relationship. A hierarchical
                                  27                                                           relationship is a relationship that pertains to
                                                                                              hierarchy. A hierarchy is a structure in which
                                  28                                                               components are ranked into levels of
                                                                                          2
                                                                                               subordination; each component has zero, one,
                                   1
                                                                                               or more subordinates; and no component has
                                   2                                                             more than one superordinate component.

                                   3                       “search filter”                       a set of one or more category descriptions
                                                                                                 (depending upon the context of claim 1 or
                                   4                                                            claim 20) and at least one logical operator if
                                                                                               there is more than one category description in
                                   5
                                                                                                    the search filter that is used to search
                                   6
                                                               “file”                          any collection of data or information stored on
                                   7                                                                         a computer system
                                   8                        “such list”                                 a category description table
                                   9
                                            “means for reading and writing data from the       a computer system, embodied in either a single
                                  10        data storage system, displaying information,       computer or a distributed environment, having
                                                      and accepting user input”                  a hard disk drive, a computer display, and a
                                  11                                                              computer mouse, and equivalents thereto
                                  12
Northern District of California




                                                               “user”                            one that uses—may be a person or another
 United States District Court




                                  13                                                                            computer

                                  14             “creating in the computer system”                   producing in the computer system
                                  15
                                                 The Federal Circuit affirmed Judge Hamilton’s construction of “category description” in
                                  16
                                       Speedtrack, Inc. v. Endeca Techs., Inc., 524 F. App’x 651 (Fed. Cir. 2013). Accordingly, the Wal-
                                  17
                                       Mart construction of “category description” governs under stare decisis. Ottah v. Fiat Chrysler,
                                  18
                                       884 F.3d 1135, 1139-40 (Fed. Cir. 2018).
                                  19
                                                 The remainder of the Wal-Mart constructions are entitled to “reasoned deference” based on
                                  20
                                       their persuasive value. See Finjan, Inc. v. Symantec Corp., No. 14-cv-02998-HGS, 2017 WL
                                  21
                                       550453, at *3 (N.D. Cal. Feb. 10, 2017); Visto Corp. v. Sproqit Techs., Inc., 445 F. Supp. 2d 1104,
                                  22
                                       1108-09 (N.D. Cal. 2006); but see Aircraft Technical Pub’rs v. Avantext, Inc., No. C 07-4154
                                  23
                                       SBA, 2009 WL 3817944, at *3 (N.D. Cal. Nov. 10, 2009) (noting that courts have a duty to render
                                  24
                                       an “independent judgment” on claim construction). Accordingly, the Court will consider the Wal-
                                  25
                                       Mart constructions, but will render an independent judgment as to the ultimate constructions in
                                  26
                                       this case.
                                  27
                                       //
                                  28
                                                                                           3
                                   1                                               ANALYSIS

                                   2          Legal Standard.
                                   3          Claim construction is a question of law for the Court. Markman v. Westview Instruments,

                                   4   Inc., 517 U.S. 370, 384 (1996). “The purpose of claim construction is to determine the meaning

                                   5   and scope of the patent claims asserted to be infringed.” O2 Micro Int’l Ltd. v. Beyond Innovation

                                   6   Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). The Court has an obligation “to ensure that

                                   7   questions of the scope of the patent claims are not left to the jury.” Every Penny Counts, Inc. v.

                                   8   American Express Co., 563 F.3d 1378, 1383 (Fed. Cir. 2009) (quotation omitted). Accordingly,

                                   9   the Court must ensure that the parties’ disputes are “fully resolved” and assign “a fixed,

                                  10   unambiguous, legally operative meaning to the claim.” Id.

                                  11          Claim terms are generally given “their ordinary and customary meaning”—i.e., “the

                                  12   meaning that the terms would have to a person of ordinary skill in the art at the time of the
Northern District of California
 United States District Court




                                  13   invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). There are

                                  14   only two exception to this rule: “1) when a patentee sets out a definition and acts as his own

                                  15   lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the

                                  16   specification or during prosecution.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

                                  17   1365 (Fed. Cir. 2012).

                                  18          In determining the ordinary and customary meaning, the claim language “provide[s]

                                  19   substantial guidance as to the meaning of particular claim terms.” Phillips, 415 F.3d at 1314.

                                  20   However, a person of ordinary skill in the art is “deemed to read the claim term not only in the

                                  21   context of the particular claim in which the disputed term appears, but in the context of the entire

                                  22   patent, including the specification.” Id. at 1313. The scope of the claims must always be

                                  23   “determined and confirmed with a full understanding of what the inventors actually invented and

                                  24   intended to envelop with the claim.” Id. at 1316 (quoting Renishaw PLC v. Marposs Soceta’ per

                                  25   Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998)). The construction that “stays true to the claim

                                  26   language and most naturally aligns with the patent’s description of the invention” governs. Id.

                                  27   Accordingly, the specification “is always highly relevant to the claim construction analysis” and

                                  28   usually “dispositive.” Id. at 1315.
                                                                                         4
                                   1          In addition to the claims and the specification, the prosecution history may be used “to

                                   2   provide[] evidence of how the PTO and the inventor understood the patent.” Id. at 1317. “Any

                                   3   explanation, elaboration, or qualification presented by the inventor during patent examination is

                                   4   relevant, for the role of claim construction is to ‘capture the scope of the actual invention’ that is

                                   5   disclosed, described and patented.” Fenner Inv., Ltd. v. Cellco P’ship, 778 F.3d 1320, 1323 (Fed.

                                   6   Cir. 2015). The claims, specification, and prosecution history together constitute the “intrinsic

                                   7   evidence” that forms the primary basis for claim construction. Phillips, 415 F.3d at 1312-17

                                   8   (citation omitted). Courts may also consider extrinsic evidence, such as technical dictionaries and

                                   9   expert testimony, “if the court deems it helpful in determining the ‘true meaning of language used

                                  10   in the patent claims’” and it does not contradict the intrinsic evidence. Id. at 1318 (quoting

                                  11   Markman, 52 F.3d at 980).

                                  12          Claim Construction.
Northern District of California
 United States District Court




                                  13          1.      “[category descriptions] having no predefined hierarchical relationship”
                                  14
                                               Plaintiff’s Proposed                Defendants’ Proposed                        Final
                                  15              Construction                          Construction                       Construction
                                        The category descriptions have        The category descriptions have        The category descriptions
                                  16    no predefined hierarchical            no predefined hierarchical            have no predefined
                                        relationship. A hierarchical          relationship. A hierarchical          hierarchical relationship.
                                  17    relationship is a relationship that   relationship is a relationship that   A hierarchical
                                        pertains to a hierarchy. A            pertains to a hierarchy. A data       relationship is a
                                  18
                                        hierarchy is a structure in           field and its associated values       relationship that pertains
                                  19    which components are ranked           have a predefined hierarchical        to a hierarchy. A
                                        into levels of subordination;         relationship.                         hierarchy is a structure in
                                  20    each component has zero, one,                                               which components are
                                        or more subordinates; and no                                                ranked into levels of
                                  21    component has more than one                                                 subordination; each
                                        subordinate component.                                                      component has zero, one,
                                  22
                                                                                                                    or more subordinates; and
                                  23                                                                                no component has more
                                                                                                                    than one subordinate
                                  24                                                                                component.
                                  25          The term “[category descriptions] having no predefined hierarchical relationship” appears

                                  26   in claims 1, 15, 20, and 22 of the ’360 Patent. The full limitation containing the term states: “the

                                  27   category descriptions having no predefined hierarchical relationship with such list or each other.”

                                  28
                                                                                           5
                                   1   The “list” refers to the lists or arrays in the category description table.1 Thus, the lack of

                                   2   “predefined hierarchical relationship” describes two relationships: (1) the relationship between a

                                   3   list in the category description table and the category descriptions of that list, and (2) the

                                   4   relationship among the category descriptions themselves.

                                   5          In the Wal-Mart litigation, Judge Hamilton adopted the parties’ agreed-to construction for

                                   6   this term: “The category descriptions have no predefined hierarchical relationship. A hierarchical

                                   7   relationship is a relationship that pertains to a hierarchy. A hierarchy is a structure in which

                                   8   components are ranked into levels of subordination; each component has zero, one, or more

                                   9   subordinates; and no component has more than one subordinate component.” Wal-Mart, 2008 WL

                                  10   2491701, at *9. Speedtrack now urges the Court to adopt the same construction. Defendants,

                                  11   however, seek to eliminate the definition of “hierarchy” and insert a statement that a field and

                                  12   value have a predefined hierarchical relationship. Defendants argue that the plain meaning of
Northern District of California
 United States District Court




                                  13   “hierarchy” includes relationships where a component has more than one superordinate

                                  14   component (i.e., a child with more than one parent). Defendants also argue that prosecution

                                  15   disclaimer prevents Speedtrack from arguing that a field and value have no predefined hierarchical

                                  16   relationship.

                                  17          The Court finds that the Wal-Mart construction is well-supported by the intrinsic evidence

                                  18   and legally correct. The definition of “hierarchy” disputed by Defendants comes from the

                                  19   specification of the ’360 Patent. The ’360 Patent describes a hierarchical relationship in Figure 1.

                                  20   (’360 Patent, 1:44-54.) Figure 1 shows a “tree-type” directory structure that has a “root directory”

                                  21   and multiple subdirectories, each of which has multiple children and only one parent. (Id.) One

                                  22   problem with such hierarchical structures is that “a document may logically belong within many

                                  23   different folders.” (Id., 2:14-23.) To solve this problem, the ’360 Patent proposes the use of

                                  24   “hybrid folders,” as shown in Figure 2. (Id., 2:30-48.) Figure 2 shows a structure similar to

                                  25
                                       1
                                  26    The Court notes that the term “list” has no antecedent basis in claims 1, 15, or 22. However, the
                                       agreed-to construction of “category description table” is “at least one list or array containing a
                                  27   plurality of category descriptions.” Based on the parties’ consensus, as well as the prosecution
                                       history and the construction in the Wal-Mart litigation, the Court understands that the category
                                  28   descriptions have “no predefined hierarchical relationship” to the lists or arrays in the category
                                       description table, as well as to each other.
                                                                                         6
                                   1   Figure 1, except that the “hybrid folders” belong to multiple parent directories. (Id., Fig. 2.)

                                   2   Notably, the ’360 Patent states that hybrid directories “are not possible” in a typical hierarchical

                                   3   directory structure. (Id., 2:59-50.) Thus, components that have more than one superordinate

                                   4   component (i.e., a child with two parents) are not hierarchical under the definition of the ’360

                                   5   Patent because the specification states that they are not “not possible” in a hierarchical structure.

                                   6          Furthermore, the Wal-Mart construction is supported by the prosecution history and

                                   7   accounts for the disclaimers made during prosecution. During prosecution, Speedtrack

                                   8   distinguished the Schwartz reference, which described a system that allowed a user to characterize

                                   9   files using file attributes (e.g., “language”) and values (e.g., “French”). Speedtrack acknowledged

                                  10   that the “‘category descriptions’ of the present invention are somewhat similar to the values that

                                  11   can be assigned by a user to a new file attribute,” while “[f]ile attributes under Schwartz are

                                  12   basically similar to the category types described in the present application.” (Dkt. No. 362-5
Northern District of California
 United States District Court




                                  13   (“May 9, 1994 Amendment”) at 13 (emphases in original); see also ’360 Patent at Fig. 3 (showing

                                  14   category types and category descriptions).) However, Speedtrack amended its claims to

                                  15   distinguish Schwartz, including to add the limitation that the “category descriptions hav[e] no

                                  16   predefined hierarchical relationship with such list or each other.”2 (Dkt. No. 362-3 (“Feb. 3, 1995

                                  17   Amendment”) at 2)

                                  18          Speedtrack made three arguments to explain why Schwartz did not satisfy this limitation.

                                  19   First, Speedtrack argued that “Schwartz is simply a variation of convention hierarchical file

                                  20   systems, in which fields/attributes are defined in a first step, and values associated with data files

                                  21   are entered into such fields/attributes in a second step.” (Id. at 14.) Second, Speedtrack argued

                                  22   that “there is also a ‘hierarchical’ relationship between values and fields” because “each value

                                  23   MUST correspond to an associated field type.” (Id.) For example, “the term ‘French’ MUST

                                  24

                                  25   2
                                         The claims at the time of amendment did not include a “category description table.” (Feb. 3,
                                  26   1995 Amendment at 2-12.) Instead, claims recited that category descriptions were selected from
                                       “at least one defined list.” The full amendment in response to Schwartz added the requirement
                                  27   that the “at least one defined list” have “a plurality of category descriptions, each category
                                       description comprising a descriptive name, the category descriptions having no predefined
                                  28   hierarchical relationship with such list or each other.” (Id.)

                                                                                          7
                                   1   refer to language, and not to any other characteristic of the filed (such as food type, culture, travel,

                                   2   etc.).” (Id. at 15.) Third, “the values associated with each field have a pre-defined relationship to

                                   3   each other—they must all be of the same type as the field.” (Id.) By contrast, in the ’360 Patent,

                                   4   “the category description can be directly associated with any file to mean anything that makes

                                   5   sense to the user.” (Id. (emphasis in original).)

                                   6          The Wal-Mart construction accounts for each of these arguments. First, it excludes

                                   7   conventional hierarchical file systems because it excludes hierarchies where each component has

                                   8   up to three subordinate components and at most one superordinate component. Second, the

                                   9   construction precludes systems with field and value hierarchical relationships because it specifies

                                  10   that the category descriptions “have no predefined hierarchical relationship” to the list to which

                                  11   they belong. As shown in Figure 3, each category description list (shown as a column) has an

                                  12   optional category type (which Speedtrack analogized to a “field”). A hierarchical relationship
Northern District of California
 United States District Court




                                  13   between a category type and category descriptions would necessarily mean a hierarchical

                                  14   relationship between the category descriptions and the list defined by the category type, which

                                  15   would then be excluded under the Wal-Mart construction.3 Indeed, the Wal-Mart construction is

                                  16   broader than the prosecution disclaimer because it excludes hierarchical relationships between

                                  17   fieldless lists and their constituent category descriptions.

                                  18          Finally, although it presents a closer case, the Wal-Mart construction appears to account

                                  19   for the lack of relationship among category descriptions. On its face, the prosecution history

                                  20   appears to disclaim systems where category descriptions have any predefined relationship to each

                                  21   other of any kind. (See Feb. 3, 1995 Amendment at 15 (“[In Schwartz] the values associated with

                                  22   each field have a pre-defined relationship to each other—they must all be of the same type as the

                                  23   field.”).) Since neither party asked for such broad disclaimer, however, the Court does not

                                  24   consider whether Speedtrack disclaimed category descriptions that have nonhierarchical

                                  25

                                  26   3
                                        The Court recognizes that a set of values may be hierarchically defined in relation to a field
                                  27   someplace outside of the category description table. Such hierarchical relationships appear to fall
                                       outside of the scope of the claimed invention. Nevertheless, the Court will entertain
                                  28   noninfringement arguments based on prosecution disclaimer under that scenario.

                                                                                           8
                                   1   relationships to each other and finds that the requirement that category descriptions have no

                                   2   predefined “hierarchical” relationship is sufficient to resolve the parties’ current dispute.

                                   3          Defendants’ construction suffers from several deficiencies that make it inappropriate

                                   4   independent of the Wal-Mart construction. First, Defendants attempt to introduce the terms

                                   5   “field” and “value” that are found nowhere in the ’360 Patent or, indeed, in Schwartz.4 The

                                   6   inclusion of these terms is likely to confuse the jury and require the introduction of extrinsic

                                   7   evidence to explain “field” and “value” systems. Second, Defendant’s argument is overbroad.

                                   8   The prosecution history does not show disclaimer of all field-and-value relationships, but only

                                   9   those where a value “must” be associated with a field. By contrast, a value that could be

                                  10   associated dynamically with one or multiple fields (e.g., “French” associated with “language,”

                                  11   “food type,” and “travel”) would not fall within the scope of the disclaimer.5 Third, Defendants’

                                  12   construction excludes any explanation of the term “hierarchy.” The lack of a definition renders
Northern District of California
 United States District Court




                                  13   Defendants’ construction tautological and unhelpful to the jury,

                                  14          Accordingly, the Court construes “[category descriptions] have no predefined hierarchical

                                  15   relationship” as: “The category descriptions have no predefined hierarchical relationship. A

                                  16   hierarchical relationship is a relationship that pertains to a hierarchy. A hierarchy is a structure in

                                  17   which components are ranked into levels of subordination; each component has zero, one, or more

                                  18   subordinates; and no component has more than one subordinate component.”

                                  19   //

                                  20   //

                                  21   //

                                  22

                                  23   4
                                         Schwartz describes “file attributes” and associated “values.” During prosecution, Speedtrack
                                  24   stated in a parenthetical that file attributes “are the same as conventional fields.” (Feb. 3, 1995
                                       Amendment at 14.) The varying language in Schwartz underscores that the nomenclature is less
                                  25   important than the substance of the relationship for the construction of “hierarchical.”
                                       5
                                  26     For example, in Figure 3 of the ’360 Patent, category types and category descriptions—which are
                                       similar to fields and values—are not predefined hierarchical because category descriptions are not
                                  27   required to be associated with any category type. (See ’360 Patent, 8:21-30 (explaining that the
                                       column position of a category description “is not significant” and only “used for the convenience
                                  28   of the user”), 8:52-60 (allowing the user to change the category type for a category description).)

                                                                                          9
                                                2.     “File”
                                   1

                                   2            Plaintiff’s Proposed            Defendants’ Proposed               Final Construction
                                                    Construction                     Construction
                                   3       Any collection of data or        A collection of data that a         Any collection of data or
                                           information stored on a          computer’s operating system         information stored on a
                                   4       computer system                  recognizes as unitary and self-     computer system (as
                                                                            contained                           interpreted in this Order)
                                   5
                                                The term “file” appears in claims 1-21 (all claims) of the ’360 Patent. In the Wal-Mart
                                   6
                                       litigation, Judge Hamilton construed this term to mean “any collection of data or information
                                   7
                                       stored on a computer system.” Wal-Mart, 2008 WL 2491701, at *11-12. This construction comes
                                   8
                                       from the express definition of “file” provided in the ’360 Patent. (’360 Patent, 4:64-66 (“The term
                                   9
                                       ‘file’ should be understood to mean any collection of data or information stored on a computer
                                  10
                                       system.”).) Accordingly, because the patentee acted as a lexicographer, the definition provided in
                                  11
                                       the specification governs. Thorner, 669 F.3d at 1365-66.
                                  12
Northern District of California
 United States District Court




                                                The lexicography, however, does not resolve the parties’ dispute in this case.6 The Court
                                  13
                                       therefore provides additional guidance on the construction itself.7 See Advanced Fiber Techs.
                                  14
                                       (AFT) Trust v. J & L Fiber Services, Inc., 674 F.3d 1365, 1373 (Fed. Cir. 2012) (“[I]n those cases
                                  15
                                       in which the correct construction of a claim term necessitates a derivative construction of a non-
                                  16
                                       claim term, a court may perform the derivative construction in order to elucidate the claim’s
                                  17
                                       meaning.”); Edwards Lifescience LLC v. Cook Inc., 582 F.3d 1322, 1334 (Fed Cir. 2009)
                                  18
                                       (affirming district court’s construction of a disputed term within its own claim construction); see
                                  19
                                       also Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 957-58 (Fed. Cir. 2014) (affirming district court’s
                                  20
                                       construction of patentee’s lexicography); Cordis Corp. v. Boston Scientific Corp, 658 F.3d 1347,
                                  21
                                       1355-57 (Fed. Cir. 2011) (finding that “nothing prevented the district court from clarifying” its
                                  22
                                       constructions and affirming JMOL based on correct interpretation of the construction).
                                  23
                                                First, the term “collection of data or information stored on a computer system” requires
                                  24

                                  25
                                       6
                                  26    The parties dispute whether a dynamically collected set of information, such as a google search
                                       page assembled in response to a search query, constitutes a “file.” Judge Hamilton did not
                                  27   apparently consider this issue in the Wal-Mart order.
                                       7
                                  28    Derivative claim construction is a question of law subject to the ordinary principles of claim
                                       construction. Advanced Fiber Techs., 674 F.3d at 1374.
                                                                                        10
                                   1   that the data or information form a collection—i.e., a set of information that the operating system

                                   2   recognizes as a unit. The parties agree on this plain meaning of the term “collection.” (See Dkt.

                                   3   No. 380 (“Tr.”) at 58:14-25, 67:9-22.) The requirement for a “collection” to be a coherent unit is

                                   4   further supported by the intrinsic evidence. The invention of the ’360 Patent involves labeling

                                   5   “files” with category descriptions and then retrieving them based on the user’s selected category

                                   6   descriptions. Such labeling and retrieval would not be possible unless the operating system could

                                   7   determine the “metes and bounds” of a file. Moreover, an uncollected set of unrelated data would

                                   8   not have a single file name, file location, and date of creation, as claimed and shown in Figure 4.

                                   9   The limitations recited in the claims—such as creating entries in a file information directory

                                  10   “corresponding to a file” (claim 1) or “associating with a file at least one category description”

                                  11   (claim 20)—would also not be possible unless the operating system could determine the unit of

                                  12   information that constitutes the file. Thus, the “collection of data or information stored on a
Northern District of California
 United States District Court




                                  13   computer system” must be a collection—a coherent unit recognized by the operating system—

                                  14   rather than an uncollected set of unrelated information.8

                                  15          Second, the set of data or information must be “stored” as a collection—i.e., it must form a

                                  16   collection at the time of storage. The adjective “stored” modifies “collection of data or

                                  17   information,” rather than “data or information.” On its face, the lexicography thus excludes

                                  18   information that is stored as disparate bits of data that only become “collected” into a unit upon

                                  19   retrieval. The intrinsic evidence confirms this interpretation. The specification states that “[a]

                                  20   typical computer system organizes data into files” and that a hierarchical file structure “is too rigid

                                  21   for many applications where information must be organized into files.” (’360 Patent, 1:39-41,

                                  22   2:24-26.) Hence, the purported invention of the ’360 Patent is to improve methods for accessing

                                  23   data that has already been “organized” into files. The prosecution history also confirms this

                                  24   interpretation. During prosecution, Speedtrack distinguished U.S. Patent No. 5,206,949

                                  25   (“Cochran”) on the basis that “the present invention is not directed to generating queries or data

                                  26
                                       8
                                  27     The specification of the ’360 Patent describes the “operating system” as performing the storage
                                       and retrieval of files on a computer system. (e.g., ’360 Patent, 6:33-56, 11:44-12:20.) The term
                                  28   should not be understood as limiting and refers here to any system that performs storage and
                                       retrieval functions on a computer.
                                                                                         11
                                   1   sets for a database, but is method for accessing files in a data storage system.” (May 9, 1994

                                   2   Amendment at 14.) A set of disparately stored data “collected” into a unit upon retrieval would be

                                   3   equivalent to generating a data set, not accessing already-stored files. Accordingly, the data or

                                   4   information must exist as a “collection” at the time of storage to constitute a “file.”

                                   5          This does not, however, mean that the data must be stored in a single location. The

                                   6   specification expresses intent to operate without regard to backend storage systems. For example,

                                   7   it states that one purpose of the alleged invention is “provide a method for accessing files

                                   8   consonant with the way users think of them, and not limited to how such files are stored in the

                                   9   computer.” (’360 Patent, 2:50-53 (emphasis added).) The specification also states that a file may

                                  10   be stored in either a hierarchical or a non-hierarchical file system and may exist in a distributed

                                  11   data storage environment. (Id., 4:22-26, 16:44-46.) Indeed, the specification suggests that its

                                  12   invention could be used to replace normal file structures entirely. (Id., Abstract.) Thus, although
Northern District of California
 United States District Court




                                  13   data or information must be stored as a logical “collection” to constitute a file, the ’360 Patent

                                  14   appears to be agnostic about the way that the data is physically stored on the computer.

                                  15          Accordingly, the Court construes “file” as “any collection of data or information stored on

                                  16   a computer system.” The term “collection of data or information” means “a set of data or

                                  17   information that the operating system recognizes as a unit.” The “data or information” must exist

                                  18   as a collection when stored, but it does not need to be stored in a single location.

                                  19          3.      “File Location Information”
                                  20
                                              Plaintiff’s Proposed               Defendants’ Proposed               Final Construction
                                  21              Construction                        Construction
                                        information that can be used to     fully qualified file path            information that is
                                  22    identify a file                     including volume or drive and        sufficient to locate a file
                                                                            directory chain for a file in an
                                  23                                        operating system file system, or
                                                                            an operating system alias record
                                  24
                                                                            referencing such a file path
                                  25          The term “file location information” appears in claims 18-21 of the ’360 Patent. Judge
                                  26   Hamilton did not previously construe this term. SpeedTrack proposes the definition “information
                                  27   that can be used to locate a file.” Defendants object to this definition on the ground that it “omits .
                                  28
                                                                                         12
                                   1   . . information sufficient for the system to find a previously stored file” and urges a construction

                                   2   requiring a fully qualified file path or an alias. In response, SpeedTrack indicates that it is

                                   3   amenable to modify its construction to “information provided that is sufficient to locate a file.”

                                   4           SpeedTrack’s amended construction sufficiently addresses Defendants’ concern and

                                   5   embodies the intrinsic evidence. Claim 20 recites storing on a data storage system a “file record”

                                   6   that includes information for a file, including: “the file name,” “file location information,” and

                                   7   “the associated category descriptions for the file.” (’360 Patent, claim 20.) Claim 21 further

                                   8   recites “accessing each selected file on the data storage system using the file location information

                                   9   from the file record.” (Id., claim 21.) The claims thus require the “file location information” to be

                                  10   sufficient to access each selected file. The specification imposes no additional restrictions on the

                                  11   “file location information.” It states that the file location information may comprise “a record

                                  12   entry in the FID” or “an Alias Record” and may use “direct or indirect addressing.” (Id., 6:19,
Northern District of California
 United States District Court




                                  13   6:33-38.) However, the specification makes clear that these are merely embodiments and not part

                                  14   of the “present invention.” (Id., 6:33:34 (“When the invention is used under some operating

                                  15   systems . . .”), 6:35 (“However, in one embodiment . . .”). SpeedTrack’s construction of

                                  16   “information that is sufficient to locate a file” thus captures the ordinary meaning of “file location

                                  17   information” consistent with the claims and the specification of the ’360 Patent.

                                  18           Defendants’ proposed construction for a “fully qualified file path” or an “alias record”

                                  19   improperly imports limitations from the specification. Phillips, 415 F.3d at 1322. The

                                  20   specification does not describe any particular type of file location information to be used in the

                                  21   “present invention.” On the contrary, the specification expresses intent to operate in a wide

                                  22   variety of file storage systems, including hierarchical, non-hierarchical, and hybrid directory

                                  23   systems; distributed storage environments; and a wholly new operating system based on hybrid

                                  24   folders. (’360 Patent, Abstract, 4:22-26, 16:44-46.) Defendant’s construction improperly limits

                                  25   file storage systems to embedded directory structures and thus must be rejected.

                                  26           Accordingly, the Court construes “file location information” as “information that is

                                  27   sufficient to locate a file.”

                                  28   //
                                                                                         13
                                               4.      “file name” / “name of each file”
                                   1

                                   2          Plaintiff’s Proposed                 Defendants’ Proposed                      Final
                                                  Construction                           Construction                   Construction
                                   3    information that can be used to       name for a file in an operating      a name used to identify a
                                        identify a file                       system that distinguishes it from file
                                   4                                          all other files in a particular file
                                                                              system directory
                                   5
                                               The term “file name” or “name of each file” appears in claims 6, 11-14, and 18-21 of the
                                   6
                                       ’360 Patent. Judge Hamilton did not previously construe this term.
                                   7
                                                SpeedTrack proposes the definition “information that can be used to identify a file.”
                                   8
                                       Defendants argue that the file must be “in an operating system” and that the file name must
                                   9
                                       “distinguish[]” the file from all other files in the file system directory. Defendants argue that
                                  10
                                       SpeedTrack’s construction is not supported by intrinsic or extrinsic evidence and that it conflates
                                  11
                                       file names with other identifying information, such as a unique creation time. SpeedTrack
                                  12
Northern District of California
 United States District Court




                                       indicates that it is amenable to modifying the construction to “a name used to identify a file”—the
                                  13
                                       construction agreed to by the parties in the Wal-Mart litigation—or “one or more characters used
                                  14
                                       to identify a file,” a dictionary definition of the term.
                                  15
                                               Claim 20 recites a “file name” as part of file record on a data storage system. (‘360 Patent,
                                  16
                                       claim 20.) Claims 6, 12, 13, and 14 describe using the file name to select and open a file. (Id.,
                                  17
                                       claims 6, 12-14.) The claim language thus suggests that a file name uniquely identifies a file. The
                                  18
                                       specification does not impose additional requirements for the “file name.” Figure 4 shows file
                                  19
                                       names consistent with their ordinary use, including “jones.mem” and “minutes.1.” (Id., Fig. 4.) A
                                  20
                                       file name is show as different from the file location or a unique creation date and time, which also
                                  21
                                       identify a file in a file information directory. (Id.) Accordingly, SpeedTrack’s modified
                                  22
                                       construction of “a name used to identify a file” properly captures the scope of the term as used in
                                  23
                                       the claims and the specification.
                                  24
                                               Defendants’ construction suffers from the same problem as their construction for “file
                                  25
                                       location information,” namely, that it attempts to limit the file storage system to directory
                                  26
                                       structures. As described above for “file location information,” the ’360 Patent evinces intent to
                                  27
                                       operate in a variety of file storage systems and any attempt to limit such systems is improper.
                                  28
                                                                                           14
                                   1   Moreover, Defendants’ construction appears to conflict with the specification, which describes

                                   2   using an alias in an operating system to locate a file even if it has been renamed or moved. (Id.,

                                   3   11:51-12:20.)

                                   4             Accordingly, the Court construes “file name” as “a name used to identify a file.”

                                   5             5.      “wherein for each category description in the search filter there is guaranteed
                                                         to be at least one entry in the file information directory having a set of
                                   6                     category descriptions matching the set of category descriptions of the search
                                                         filter”
                                   7

                                   8             Plaintiff’s Proposed              Defendants’ Proposed                Final Construction
                                                      Construction                       Construction
                                   9       wherein for each category           Section 112(f) step-plus-            wherein for each category
                                           description in the search filter    function applies, claim is           description in the search
                                  10       there is always at least one file   indefinite for failing to disclose   filter there is always at
                                           in the file information directory   required algorithm                   least one file in the file
                                  11       having a set of category                                                 information directory
                                  12       descriptions matching the set of                                         having a set of category
Northern District of California




                                           category descriptions of the                                             descriptions matching the
 United States District Court




                                  13       search filter                                                            set of category
                                                                                                                    descriptions of the search
                                  14                                                                                filter
                                  15             The limitation “wherein for each category description in the search filter there is
                                  16   guaranteed to be at least one entry in the file information directory having a set of category
                                  17   descriptions matching the set of category descriptions of the search filter” appears in claim 1 of the
                                  18   ’360 Patent. Judge Hamilton did not construe this clause in the Wal-Mart litigation, but the parties
                                  19   stipulated to the construction of “guaranteed to be at least one entry” to mean “always at least one
                                  20   file.” (Dkt. No. 359-20, Revised Joint Claim Construction and Prehearing Statement at 3.)
                                  21             Defendants contend that the “wherein” clause should be interpreted as step-plus-function
                                  22   under 35 U.S.C. § 12 ¶ 6.9 Defendants argue that claim 1 is invalid because the specification fails
                                  23   to disclose an algorithm that is “guaranteed” to produce at least one entry in response to a search
                                  24   filter. SpeedTrack disagrees that Section 112 ¶ 6 applies and argues that no construction is
                                  25   needed. SpeedTrack nevertheless proposes that the Court adopt the Wal-Mart parties’ stipulation
                                  26
                                       9
                                  27     Defendants brought their argument under 35 U.S.C. § 112(f). Because the ’360 Patent was filed
                                       on February 3, 1995, the America Invents Act (AIA) does not apply and the relevant statutory
                                  28   provision is the pre-AIA 35 U.S.C. § 112 ¶ 6. Since the relevant portions of the statutes are
                                       identical, the Court construes Defendants’ argument under 35 U.S.C. § 112 ¶ 6.
                                                                                       15
                                   1   that “guaranteed to be at least one entry” means there is “always at least one file.”

                                   2           Section 112 ¶ 6 provides that “an element in a claim for a combination may be expressed

                                   3   as a . . . step for performing a specified function without the recital of . . . acts in support thereof,

                                   4   and such claim shall be construed to cover the corresponding . . . acts described in the

                                   5   specification and equivalents thereof.” 35 U.S.C. § 12 ¶ 6. Section 112 ¶ 6 was “intended to

                                   6   permit use of means [steps] expressions without recitation of all the possible means [steps] that

                                   7   might be used in a claimed apparatus [method].” O.I. Corp. v. Tekmar Co., Inc., 115 F.3d 1576,

                                   8   1583 (Fed. Cir. 1997). The Federal Circuit has expressed strong reservations about applying

                                   9   Section 112 ¶ 6 broadly in the context of method claims: it stated that “[i]f we were to construe

                                  10   every process claim containing steps described by any ‘ing’ verb, such as passing, heating,

                                  11   reacting, transferring, etc. into a step-plus-function limitation, we would be limiting process

                                  12   claims in a manner never intended by Congress.” Id.
Northern District of California
 United States District Court




                                  13           Accordingly, Section 112 ¶ 6 “is implicated only when steps plus function without acts are

                                  14   present.” Epcon Gas Systems, Inc. v. Bauer Compressors, Inc., 279 F.3d 1022, 1028 (Fed. Cir.

                                  15   2002). Where the claims do not recite language that indicates intent for Section 112 ¶ 6 to

                                  16   apply—such as “steps for”—step-plus-function does not apply unless “the limitation contains

                                  17   nothing that can be construed as an act.” Masco Corp. v. United States, 303 F.3d 1316, 1327 (Fed.

                                  18   Cir. 2002) (emphasis added). The language “steps of” does not indicate a similar intention, and,

                                  19   on the contrary, creates the presumption that step-plus-function does not apply. Cardiac

                                  20   Pacemakrers, Inc. v. St. Jude Med., Inc., 381 F.3d 1371, 1382 (Fed. Cir. 2004).

                                  21           Such is the case here. Claim 1 does not recite “steps of”; it recites “steps for.”

                                  22   Accordingly, step-plus-function presumptively does not apply. Cardiac Pacemakers, 381 F.3d at

                                  23   1382. Even assuming that no presumption applied, claim 1 is still not recited in a step-plus-

                                  24   function manner. The full relevant language of claim 1 states:

                                  25           A method . . . comprising the steps of:
                                  26                 ….
                                                     [] creating in the computer system a search filter comprising a set of category
                                  27                 descriptions,

                                  28                           wherein for each category description in the search filter there is guaranteed
                                                                                           16
                                                               to be at least one entry in the file information directory having a set of
                                   1                           category descriptions matching the set of category descriptions of the search
                                   2                           filter
                                               As shown in claim 1, the “step” in the hypothetical step-plus-function limitation is “step[]
                                   3
                                       of,” but the “function” is “creating in the computer system a search filter”—not “guaranteed to be
                                   4
                                       at least one entry,” as Defendants contend. Alternatively, the “step” is “creating in the computer
                                   5
                                       system a search filter,” while the function is “guarantee[ing] . . . at least one entry in the file
                                   6
                                       information directory.” As Speedtrack convincingly argues, “creating in the computer system a
                                   7
                                       search filter” is an “act,” not an abstract step, because it indicates “how” a function is
                                   8
                                       accomplished. Masco, 303 F.3d at 1327. Defendants’ complaint that the act is insufficient to
                                   9
                                       achieve the guarantee is irrelevant; there is not rule that converts a concrete act into an abstract
                                  10
                                       step based on perceived deficiency to accomplish a function.
                                  11
                                               The remainder of Defendants’ arguments are legally incorrect. Defendants claim that step-
                                  12
Northern District of California
 United States District Court




                                       plus-function applies because claim 18 recites parallel language in a means-plus-function manner.
                                  13
                                       Putting aside that claim 18 is parallel to claim 20, not claim 1, and recites the function of
                                  14
                                       “automatically disabling . . . selectability of category descriptions,” not “guarantee[ing] . . . at least
                                  15
                                       one entry,” the Federal Circuit has rejected the argument that parallel language in a means-plus-
                                  16
                                       function claim means that step-plus-function applies to a method claim. O.I. Corp, 115 F.3d at
                                  17
                                       1583. Defendants also argue that Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir.
                                  18
                                       2015) overruled the presumption that step-plus-function does not apply where the claims do not
                                  19
                                       recite the term “step for.” As noted repeatedly in this District, Williamson only held that a similar
                                  20
                                       presumption for means-plus-function claims is not “strong.” 792 F.3d at 1349. At bottom, ruling
                                  21
                                       in favor of the Defendants would open a Pandora’s box that allows virtually any method claims to
                                  22
                                       be interpreted as step-plus-function for lack of absolute precision in describing how a function is
                                  23
                                       accomplished. The Court declines to do so, and follows the precedent that step-plus-function does
                                  24
                                       not apply where the patentee expressed no intention for the statute to apply.
                                  25
                                               SpeedTrack argues that “guarantee to be at least one entry” should be construed to mean
                                  26
                                       that there is “always at least one file.” Defendants do not object to SpeedTrack’s proposal. The
                                  27
                                       construction is consistent with the intrinsic evidence: the ’360 Patent states that “the invention
                                  28
                                                                                          17
                                   1   provides: . . . access to files which permits a user to create a search filter of categories of files

                                   2   using precise category names to which the files belong, with the assurance that the filter will

                                   3   always find some files.” (’360 Patent, 16:30-39 (emphasis added).)

                                   4           Accordingly, the Court construes “wherein for each category description in the search filter

                                   5   there is guaranteed to be at least one entry in the file information directory having a set of category

                                   6   descriptions matching the set of category descriptions of the search filter” as: “Wherein for each

                                   7   category description in the search filter there is always at least one file in the file information

                                   8   directory having a set of category descriptions matching the set of category descriptions of the

                                   9   search filter.”

                                  10           6.        Stipulated Claim Constructions
                                  11           The Court notes the following claim constructions stipulated-to by the parties:

                                  12
Northern District of California
 United States District Court




                                                           Claim Term                                   Stipulated Construction
                                  13
                                                                                             a set of one or more category descriptions
                                  14                       “search filter”                   (depending upon the context of the claim)
                                                    (claims 1, 7, 11, 20, and 22)            existing in the [category description table/at
                                  15                                                         least one defined list] and at least one logical
                                                                                             operator if there is more than one category
                                  16                                                         description in the filter that is used to search.
                                  17
                                                    “category description table”             at least one list or array containing a plurality
                                  18                     (claims 1 and 22)                   of category descriptions

                                  19
                                                                                    CONCLUSION
                                  20
                                               Based on the analysis set forth above, the Court adopts the foregoing constructions of the
                                  21
                                       disputed terms. The Court SETS a further case management conference for December 6, 2019, at
                                  22
                                       11:00 a.m. The parties are HEREBY ORDERED to submit a further joint case management
                                  23
                                       report pursuant to Patent Standing Order ¶ 13 by no later than November 29, 2019.
                                  24
                                               IT IS SO ORDERED.
                                  25
                                       Dated: November 8, 2019
                                  26
                                                                                          ______________________________________
                                  27                                                      JEFFREY S. WHITE
                                                                                          United States District Judge
                                  28
                                                                                           18
